Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 1 of 18 PageID 1885




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 ROBERT WORONEC and
 JOHN COLLINS,

        Plaintiffs,

 v.                                             Case No: 8:18-cv-2244-TBP-AEP

 ZACHRY INDUSTRIAL, INC.,

       Defendant.
 ________________________________________ /

      ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
                 MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on “Defendant’s Motion for Summary

 Judgment and Memorandum of Law,” filed on September 25, 2020. (Doc. 55).

 Plaintiff filed a response in opposition to the motion on October 19, 2020. (Doc. 59).

 Based on the motion, response, court file, and record, the Court finds as follows:

                                     Background

        Plaintiffs Robert Woronec and John Collins worked for Defendant Zachry

 Industrial, Inc. (“Defendant” or “Zachry”). Tampa Electric Company (“TECO”)

 contracted with Zachry to perform maintenance and repair work on its electric plant

 in Polk County, Florida. A “core” group of employees worked at the plant year-

 round. During planned outages, typically in the fall and spring of each year, Zachry

 would hire additional workers or “road hands,” who traveled from plant to plant

 seeking temporary work and received higher rates of pay than the “core” workers

                                       Page 1 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 2 of 18 PageID 1886




 received during non-outage periods. The number of road hands hired depended on

 how many would be needed for the work TECO authorized Zachry to perform

 during a particular outage. During outages, Zachry raised the rates of the existing

 core group but lowered them again after the outage. At the end of an outage,

 Zachry retained the core members as employees and laid off the road hands.

       Woronec worked for Zachary at the Polk power plant as part of the core group

 during the spring 2016 outage. He had worked for previously, and Zachry hired him

 again when it acquired the contract in 2014. At the time he left Zachry, Woronec’s

 job classification was “Lead Multicraft I,” indicating he was proficient in more than

 one craft, such as welding and ironworking, and qualified to give direction to other

 craftspeople. After completion of the spring outage work in 2016, Zachry laid off

 Woronec along with others. Documentation relating to the layoff indicated that the

 reason for the layoff was “reduction in force” but also indicated Woronec had a poor

 attendance record and was not recommended for rehire. Woronec contends that he

 was laid off at least in part due to absences from work resulting from claimed

 disabilities, kidney stones and migraines. Woronec also asserts he was laid off

 because of his age (53 at the time) and in retaliation for complaints or objections he

 lodged regarding safety issues at the plant.

       Collins had worked for Zachry or other maintenance contractors at the Polk

 plant starting in 2009. In 2014, Zachry hired Collins as a pipefitter, specifically a

 “Pipefitter 4,” the highest level of experience. Collins was also released by Zachry

 in 2016, and paperwork relating to the layoff indicates problems with attendance


                                       Page 2 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 3 of 18 PageID 1887




 and productivity. He alleges that Zachry laid him off due to age discrimination or

 in retaliation for complaints lodged by Collins concerning safety issues at the plant.

        Plaintiffs Woronec and Collins filed suit against Zachry, alleging that Zachry

 discriminated against Woronec based on his disabilities, discriminated against both

 Plaintiffs based on their age, and retaliated against both Plaintiffs for their

 objections and complaints about safety issues at the plant. Zachry has moved for

 summary judgment on each of these claims.

                                    Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no

 genuine dispute as to any material fact and the movant is entitled to judgment as a

 matter of law.” Fed. R. Civ. P. 56(a). A properly supported motion for summary

 judgment is not defeated by the existence of a factual dispute. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 249 (1986). Only the existence of a genuine issue of

 material fact will preclude summary judgment. Id.

       The moving party bears the initial burden of showing that there are no

 genuine issues of material fact. Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256,

 1260 (11th Cir. 2004). When the moving party has discharged its burden, the

 nonmoving party must then designate specific facts showing the existence of

 genuine issues of material fact. Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590,

 593-94 (11th Cir. 1995). If there is a conflict between the parties’ allegations or

 evidence, the nonmoving party’s evidence is presumed to be true and all reasonable




                                       Page 3 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 4 of 18 PageID 1888




 inferences must be drawn in the nonmoving party’s favor. Shotz v. City of

 Plantation, 344 F.3d 1161, 1164 (11th Cir. 2003).

                                        Analysis

       Woronec alleges Zachry laid him off because of disabilities in violation of the

 Florida Civil Rights Act (“FCRA”) (Counts I and II). Both Plaintiffs allege that

 Zachry laid them off based on their age in violation of FCRA (Count III), and in

 retaliation for their complaints about safety matters, in violation of the Florida

 Whistleblower Act (“FWA”) (Count IV). Zachry has moved for summary judgment

 on each of these claims.

       Disability (FCRA)

       Claims of disability discrimination under FCRA are governed by the same

 principles as claims under the Americans with Disabilities Act (“ADA”). Holly v.

 Clairson Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007). In the absence of

 direct or statistical evidence of discrimination, disability discrimination claims are

 evaluated using the burden shifting framework of McDonnell Douglas Corp v.

 Greer, 411 U.S. 792 (1973). See Wascura v. City of S. Miami, 257 F.3d 1238, 1241-42

 (11th Cir. 2001). To avoid summary judgment, the plaintiff must present evidence

 to establish a prima facie case of discrimination. Id. at 1242. If plaintiff meets that

 burden, the burden shifts to the defendant to offer a non-discriminatory reason for




                                       Page 4 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 5 of 18 PageID 1889




 the adverse action. Id. If the defendant meets that burden of production, then the

 plaintiff must present evidence that the proffered reason is pretextual. Id. 1

       To establish a prima facie case of discrimination, the plaintiff must show that

 he or she (1) is disabled, (2) is a qualified individual, that is, could perform the

 essential functions of the job with or without reasonable accommodation, and (3)

 was subjected to an adverse employment action because of his or her disability.

 Holly, 492 F.3d at 1255-56.

        Disability.

       First, Defendant argues that Woronec has no evidence of a disability. To

 show a disability – or “handicap,” in FCRA terminology – a plaintiff must establish

 he or she has a physical or mental impairment that “substantially limits” one or

 more “major life activities.” 42 U.S.C. § 12102(1)(A). Working is a major life

 activity. 42 U.S.C. § 12102(2)(A); 29 C.F.R. § 1630.2(i)(1)(i) (explicitly including

 “working” as a major life activity). “Determining whether the impairment


 1
  Woronec asked for accommodation in the form of time off for medical visits and to work
 away from fibrous insulation, which aggravated his headaches. See Wood v. Green, 323 F.3d
 1309, 1314 (11th Cir. 2003) (leave of absence might be a reasonable accommodation in
 some cases); Groom v. Army Fleet Support, LLC, No. 1:16-CV-683-MHT-DAB, 2018 WL
 2125989, at *4 (M.D. Ala. Apr. 18, 2018), report and recommendation adopted, 2018 WL
 2123377 (M.D. Ala. May 8, 2018) (reasonable accommodation could include “part-time or
 modified work schedules”) (quoting 45 C.F.R. § 84.12(b)). Woronec does not contend these
 requests were rejected, even if the resulting absences contributed to his being laid off.
 Accordingly, the Court views this case as involving an adverse employment action based on
 a disability rather than a failure to accommodate, and the parties’ summary judgment
 briefing analyzes it as such. Because Woronec’s disability claims will proceed to trial,
 however, the Court will deny summary judgment as to both Counts I (disability
 discrimination) and Count II (failure to accommodate) and address the failure to
 accommodate claim at trial.


                                        Page 5 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 6 of 18 PageID 1890




 substantially limits a major life activity is ordinarily a question of fact for the jury. .

 . .” Irizarry v. Mid Fla. Cmty. Servs., Inc., No. 8:08-cv-454-T-17TBM, 2009 WL

 2135113, *3 (M.D. Fla. July 14, 2009). Migraines and kidney stones can constitute

 “impairments” for purposes of FCRA. See, e.g., Kimbro v. Atl. Richfield Co., 889

 F.2d 869, 874 (9th Cir. 1989) (migraine could be handicap under Washington

 disability statute); Hendry v. GTE N., Inc., 896 F. Supp. 816, 824 (N.D. Ind. 1995)

 (issue of fact presented on whether plaintiff suffering from migraine headaches was

 disabled).

        Zachry argues that Woronec has presented no expert medical evidence to

 support a finding that he did, in fact, suffer from these conditions and that they

 constituted “disabilities.” Migraines and kidney stones are not obscure conditions

 outside the common knowledge of the jury. See Diaz v. Saucon Valley Manor Inc.,

 579 F. App’x 104, 106, 108-09 (3d Cir. 2014) (holding that expert medical testimony

 was not required to establish that the plaintiff suffered from alcoholism, and

 contrasting that disease with “some medical condition involving the central nervous

 system and nobody can pronounce the word and we don't know what it means

 where we need an expert.”). Woronec’s testimony regarding his symptoms,

 together with Dr. Raheem’s testimony as his treating pain management physician,

 are sufficient to allow the jury to find that Woronec in fact suffered from these

 conditions.

        Nor is Woronec required to present expert medical testimony to support his

 allegation that these impairments constitute disabilities. See Vaughan v. World


                                         Page 6 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 7 of 18 PageID 1891




 Changers Church Intern., Inc., No. 1:13-CV-0746-AT, 2014 WL 4978439, at *10

 (N.D. Ga. Sept. 16, 2014); 29 C.F.R. § 1630.2(j)(1)(v) (“The comparison of an

 individual's performance of a major life activity to the performance of the same

 major life activity by most people in the general population usually will not require

 scientific, medical, or statistical analysis”). Woronec’s testimony and that of Dr.

 Raheem constitute evidence of disabilities that substantially limited Woronec’s

 ability to work, a major life activity.

        Discrimination Because of Disability

        Defendant argues that the “ultimate decision maker” at Zachry, plant

 superintendent Donnie Wheeler, was not aware of these conditions, and therefore a

 jury could not conclude that Woronec suffered an adverse employment reaction

 because of a disability. However, Woronec testified that he personally explained to

 Wheeler that his absences were due to disabilities and medical conditions. Woronec

 also testified that supervisors Larry Walden and Lee Piester were aware of the

 conditions and resulting absences. Walden himself testified to his awareness, and

 there is evidence, albeit conflicting, that Walden and Piester were involved in the

 decision to lay off Woronec.

        Taken in the light most favorable to Woronec, this evidence demonstrates

 that his disabilities caused him to miss work, and that the reason for these absences

 was known to individuals at Zachry who participated in the decision to lay him off.

 Zachry excused these absences at the time they occurred as an apparent

 “accommodation,” but then laid off Woronec in part due to these very absences.


                                           Page 7 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 8 of 18 PageID 1892




 Accordingly, Woronec has presented evidence that he was laid off because of his

 disabilities, and he has presented a prima facie case of disability discrimination

 under FCRA.

       Non-discriminatory Reason

       Because Woronec has established a prima facie case, the burden then shifts

 to Zachry to provide a valid, nondiscriminatory reason for its actions. The Eleventh

 Circuit has held that a defendant’s burden to provide nondiscriminatory reasons for

 its actions is “a low bar to hurdle.” Flowers v. Troup Cty, Ga., Sch. Dist., 803 F.3d

 1327, 1336 (11th Cir. 2015) (citing St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 509

 (1993)) (internal quotations omitted). The defendant “need not persuade the court

 that its proffered reasons are legitimate; the defendant’s burden is merely one of

 production, not proof.” Vargas v. Michaels Stores, Inc., No. 8:16-cv-1949-T-33JSS,

 2017 WL 2931379, at *14 (M.D. Fla. July 10, 2017) (quoting Weston-Brown v. Bank

 of Am. Corp., 167 F. App’x 76, 80 (11th Cir. 2006)).

       Zachry’s asserted non-discriminatory reason for Woronec’s layoff is that

 Zachry had to eliminate a number of employees to meet TECO’s budget

 requirements, and Zachry selected Woronec for layoff based on productivity issues

 and absences from work other than his absences due to the claimed disabilities. .

 By producing a nondiscriminatory reason for its actions, Zachry has met its burden

 of production, and the burden shifts back to Plaintiff to show that Zachry’s proffered

 reason is pretextual.




                                       Page 8 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 9 of 18 PageID 1893




        Pretext

       The Eleventh Circuit has observed that “[a] reason is pretextual only if it is

 false and the true reason for the decision is discrimination.” Hicks-Washington v.

 Hous. Auth. of City of Fort Lauderdale, 803 F. App’x 295, 303 (11th Cir. 2020).

 Evidence of pretext must be enough to “allow a reasonable finder of fact to conclude

 that the [employer’s] articulated reasons were not believable.” Callahan v. City of

 Jacksonville, Fla., 805 F. App’x 749, 753 (11th Cir. 2020) (quoting Brooks v. Cty.

 Comm’n of Jefferson Cty., 446 F.3d 1160, 1163 (11th Cir. 2006)). The plaintiff must

 “demonstrate ‘such weaknesses, implausibilities, inconsistencies, incoherencies, or

 contradictions in the [defendant’s] proffered legitimate reasons for its action that a

 reasonable factfinder could find them unworthy of credence.’” Rioux v. City of

 Atlanta, Ga., 520 F.3d 1269, 1275 (11th Cir. 2008) (quoting Combs v. Plantation

 Patterns, 106 F.3d 1519, 1538 (11th Cir. 1997)).

       While Zachry has asserted a valid, non-discriminatory reason for its action,

 there is record evidence to indicate that this reason is pretextual.

       First, Zachry’s articulation of the reason for Woronec’s layoff has varied over

 time. As indicated above, contemporary documentation relating to the layoff

 reflects attendance and performance issues, as well as the reduction in force

 situation. Later in 2016 and in 2017, however, Zachry told OSHA that Woronec’s

 layoff was based solely on “economic factors,” specifically the reduction in the

 number of positions, with no mention of productivity or attendance issues. This


                                       Page 9 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 10 of 18 PageID 1894




 reason was repeated in Zachry’s February 2019 answers to interrogatories.

 Zachry’s assertion of productivity and attendance issues thus reappears rather late

 in the game and arguably conflicts with its “economic factors” rationale.

        Second, there is no evidence that Woronec was ever written up or formally

 reprimanded or disciplined for general productivity or attendance issues. His layoff

 paperwork expressly stated that he had met expectations with regard to

 productivity. 2

        Third, contrary to Zachry’s current position that Woronec was let go because

 of absences other than those relating to his disabilities, there was evidence that

 Wheeler, the plant superintendent, did not care why an employee was absent – he

 simply had a zero tolerance policy for missing too much work. There is also

 evidence that the “other” absences included approved vacation time and approved

 dental appointments. A reasonable jury could find that Zachry’s attempt to

 distinguish between different categories of absences is not credible and that

 Woronec was terminated because of disability-related absences.

        For the foregoing reasons, genuine issues of material fact preclude summary

 judgment on Woronec’s disability claim.




 2 When Woronec was advised verbally that his absences had drawn Wheeler’s attention, he
 went to Wheeler and told him that the absences were due to medical conditions and
 disabilities. Woronec was written up by one supervisor for an incident where he left work
 to go to the hospital without telling the supervisor personally. Woronec explained that the
 situation was an emergency and that he had tried to reach the supervisor without success.
                                        Page 10 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 11 of 18 PageID 1895




 Age Discrimination (FCRA)

       Plaintiffs have sued Zachry for age discrimination under FCRA. These

 claims are governed by the same principles that apply in suits under the federal

 Age Discrimination in Employment Act (“ADEA”). See Woolsey v. Town of Hillsboro

 Beach, 541 F. Appx 917, 918 n.1 (11th Cir 2013). The parties agree that this claim

 is analyzed under the burden-shifting framework of McDonnell Douglas because

 there is no direct evidence of age discrimination Plaintiffs must establish that (1)

 they were members of a protected age group, (2) that they were subjected to an

 adverse employment action, (3) that they were qualified to do the job, and (4) that

 Zachry treated similarly situated but younger employees more favorably or that

 Plaintiffs were replaced by or otherwise lost their position to younger individuals.

 See Chapman v. AI Transport, 229 F.3d 1012, 1024 (11th Cir. 2000); Hawthorne v

 Baptist Hosp., Inc., 448 F. App’x 965, 968 (11th Cir. 2011) (citing Knight v. Baptist

 Hosp. of Miami, Inc., 330 F.3d 1313, 1316 (11th Cir 2003)). If Plaintiffs meet this

 burden, then Zachry must articulate a legitimate, non-discriminatory reason for the

 challenged action. Chapman, 229 F.3d at 1024-25. The burden then shifts back to

 Plaintiff to provide evidence that the proffered reason is a pretext for age

 discrimination. Id.

       Here, Plaintiffs have failed to present a prima facie case because they have

 pointed to no evidence that Zachry treated similarly situated but younger




                                       Page 11 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 12 of 18 PageID 1896




 employees differently or that Plaintiffs were “replaced” by younger employees. 3 To

 show that employees are similarly situated, the plaintiff must show that the

 “employees are similarly situated in all relevant respects . . ..” Knight, 330 F.3d at

 1316. To show that Plaintiffs were replaced by younger individuals, they must

 present evidence they had similar skills, were hired to perform similar tasks, and

 had a similar relationship to other employees as did the younger individuals. See

 Kelsey v. Donley, 09-21125-CIV-UNGARO, 2010 WL 1768577, at *7 (S.D. Fla. May

 4, 2010) (citing Beaver v. Rayonier, Inc., 200 F.3d 723, 728 (11th Cir.1999)); Israel

 v. Sonic-Montgomery FLM, Inc., 231 F. Supp. 2d 1156, 1161 (M.D. Ala. 2002)

 (noting that titles are relevant but not determinative); see also Mazzeo, 746 F.3d at

 1270-71 (“A plaintiff may demonstrate that he was replaced by showing that, after

 his termination, some of his former responsibilities were delegated to another

 employee, in addition to that other employee's own responsibilities.”)


 3   The number of Zachry’s employees at the Polk plant rose during outages based on
 TECO’s requirements. After an outage, TECO provided Zachry with a new budget, which
 in turn dictated the number of employees and types of crafts needed. Plaintiffs were laid off
 during such a “reduction in force” following an outage. In a “reduction in force” situation,
 unless the plaintiff presents evidence that he or she was in fact replaced by a younger
 individual, the plaintiff must present evidence from which a reasonable jury could conclude
 that age actually played a factor in the decision to lay off the plaintiff. See Mazzeo v. Color
 Resolutions Intern., LLC, 746 F.3d 1264, 1271 (11th Cir. 2014); Mitchell v. City of
 LaFayette, 504 F. App’x 867, 870 (11th Cir. 2013) (“The evidence must lead the factfinder to
 reasonably conclude either that the employer consciously refused to consider retraining or
 relocating the plaintiff due to his protected-class membership, or that the employer
 considered his protected-class membership as a negative factor in that consideration.”);
 Connor v. Bell Microproducts-Future Tech, Inc., 492 F. App’x 963, 965 (11th Cir. 2012).
 Plaintiffs contend that what occurred here was not a reduction in force, because Plaintiffs
 were chosen to be laid off based on perceived performance and attendance issues. In
 essence, Plaintiffs assert they were terminated. For the reasons discussed herein, Plaintiffs
 have failed to present evidence to meet either the basic or the “reduction in force” standard.
 The distinction therefore does not impact the Court’s ruling on this claim.

                                          Page 12 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 13 of 18 PageID 1897




       Plaintiffs point to three younger individuals who were employed by Zachry at

 the same time as Plaintiffs but were then retained after the spring 2016 outage

 when Woronec and Collins were laid off. Those individuals were Josh Smith, Victor

 Cordero, and Daran Hightower. Plaintiffs, however, have presented no evidence

 showing that these individuals were similarly situated or “replaced” either of the

 Plaintiffs in any meaningful sense.

       Smith, for example, had extensive prior experience at the Polk plant (under

 other companies who held the maintenance contract). He was hired initially as a

 welder but had been a certified crane operator, a skill that Zachry valued because it

 needed someone who could fill in when the regular crane operators were absent.

 His license had lapsed at the time Zachry hired him, but at the urging of the plant

 superintendent Donnie Wheeler, he began studying to reacquire his license and was

 allowed to operate cranes in the meantime. See Watkins v. Sverdrup Tech., Inc.,

 153 F.3d 1308, 1316 (11th Cir. 1998) (hires during month of RIF were “were

 critically skilled in areas that Watkins and Mallory were not . . . “). He was not a

 “lead multicraft” like Woronec, nor a pipefitter like Collins.

       Cordero was a pipefitter like Collins, but held a different pipefitting

 classification, Pipefitter 1, as opposed to Collins’s Pipefitter 4. Workers at the plant

 performed a variety of tasks on an as-needed basis, some of which required

 particular skills or classifications they possessed, while others did not. Plaintiffs

 point to no evidence as to Cordero’s performance as compared to that of Collins or of




                                       Page 13 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 14 of 18 PageID 1898




 his specific duties after the outage or the extent to which they overlapped those of

 Collins.

        Hightower was a foreman during the spring 2016 outage and was Collins and

 Woronec’s supervisor. He continued in the foreman position after they left Zachry.

 Hightower therefore was not similarly situated to Plaintiffs nor did he replace them

 at the end of the outage. Plaintiffs’ arguments that these individuals were – in

 Plaintiffs’ view – “less qualified” or “less experienced” is beside the point. Plaintiffs’

 burden is to show that they were similarly situated or replaced by younger workers.

 On this record, that burden has not been met. Because Plaintiffs have failed to

 present a prima facie case, the Court does not reach Zachry’s other arguments.

 Accordingly, summary judgment will be granted on Count III.

 Retaliation (FWA)

        Defendants also argue that Plaintiffs cannot establish a prima facie case of

 retaliation under the FWA. Under the FWA, “[a]n employer may not take any

 retaliatory personnel action against any employee because the employee has . . .

 [o]bjected to or refused to participate in, any activity, policy, or practice of the

 employer which is a violation of a law, rule, or regulation.” § 448.102(3), F.S. To

 establish a claim for retaliation under the FWA, a plaintiff must prove that: (1) he

 or she objected to or refused to participate in an illegal activity, policy, or practice of

 the defendant; (2) he or she suffered an adverse employment action; and (3) the

 adverse employment action was causally connected to the objection or refusal.




                                        Page 14 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 15 of 18 PageID 1899




 Gleason v. Roche Laboratories, Inc., 745 F. Supp. 2d 1262, 1270 (M.D. Fla. 2010); see

 Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 950 (11th Cir. 2000).

       Illegal Activity, Policy, or Practice

       Zachry argues that Plaintiffs must establish an actual violation of a law or

 regulation, such as an OSHA safety standard, to prevail on a retaliation claim. As a

 corollary, Zachry also argues that Plaintiffs must point to a specific law or

 regulation violated by the workplace conduct they complained about or refused to

 participate in. Plaintiffs argue that they need only present evidence of a subjective,

 good faith belief that a violation occurred.

       Florida courts disagree on the scope of statutory protections under the FWA.

 The Fourth District Court of Appeal requires only that an employee show “a good

 faith, objectively reasonable basis to believe” that the employer was engaged in a

 violation. See Aery v. Wallace Lincoln-Mercury, LLC, 118 So. 3d 904, 916 (Fla. 4th

 DCA 2013). The Second District Court of Appeal, in contrast, limits the FWA’s

 protections to employees who object to actual violations of a law, rule, or regulation.

 See Kearns v. Farmer Acquisition Co., 157 So. 3d 458, 463-65 (Fla. 2d DCA 2015).

       The Florida Supreme Court has not spoken on this issue. The Court tends to

 believe that the approach in Kearns, requiring demonstration of an actual violation,

 is more consistent with the statutory language and that the Florida Supreme Court

 would so decide if the issue were presented to it. See Kearns, 157 So. 3d at 463

 (“The statute is plainly worded as requiring the plaintiff to prove conduct that is in

 violation of the law, and courts have held that in conformity with the plain wording


                                       Page 15 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 16 of 18 PageID 1900




 of the statute, an actual violation of law is required.”); see also Page v. Deutsche

 Bank Tr. Co. Americas, No. SC19-1137, 2020 WL 7778183, at *4 (Fla. Dec. 31, 2020)

 (‘The words of a governing text are of paramount concern, and what they convey, in

 their context, is what the text means.’ ”) (quoting Advisory Op. to Governor re

 Implementation of Amendment 4, the Voting Restoration Amendment, 288 So. 3d

 1070, 1078 (Fla. 2020)). Plaintiffs, however, argue that the position taken by the

 Second District in Kearns is dictum, and that Aery therefore controls on this issue of

 Florida law.

        Plaintiffs have pointed to actions that might well be violations of laws or

 regulations but have not attempted to demonstrate or explain why they are in fact

 violations, choosing instead to argue only that the Aery approach is the correct one.

 Nevertheless, given the unsettled nature of the standard, and the possibility that

 Plaintiffs may well be able to show actual violations, the Court believes that its

 determination of this legal issue and its application to the facts would benefit from

 a more complete record regarding the alleged violations. A district court has the

 discretion to deny summary judgment where the case would benefit from a full

 hearing and the better course would be to proceed to trial. See, e.g., Lind v. United

 Parcel Serv., Inc., 254 F.3d 1281, 1285 (11th Cir. 2001); Kalamas v. Ross, No. 8:16-

 cv-563-T-26JSS, 2017 WL 6344450, at *4 (M.D. Fla. Dec. 12, 2017). The Court

 therefore denies summary judgment as to this issue. 4


 4If the Court decides that the Kearns standard applies, then to avoid judgment as a matter
 of law, Plaintiffs will have to point to violations of specific laws or regulations that actually
 occurred. Even if the more lenient, “reasonable belief” standard of Aery were to apply, the
 Court will require more than Plaintiffs’ conclusory assertion of their belief that conduct
                                           Page 16 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 17 of 18 PageID 1901




        Causation

        As Zachry points out, Plaintiffs must demonstrate that the alleged retaliator

 knew about their objections to the alleged violations. See Bush v. Raytheon Co., No.

 8:07-cv-2087-T-24MAP, 2009 WL 10669904, at *7 (M.D. Fla. Sept. 8, 2009), aff’d,

 373 F. App’x 936 (11th Cir. 2010). Zachry argues that Wheeler, the plant

 superintendent, made the decision to lay off Plaintiffs, and the safety complaints

 were not made to him. Plaintiffs, however, testified that their complaints and

 objections to safety violations were made to their supervisors Piester and Walden,

 and Wheeler testified that these two participated and actually “voted” along with

 Wheeler not to retain Plaintiffs. This creates an issue of fact on causation.

        Non-discriminatory Reason and Pretext

        Finally, Zachry argues that it had legitimate, non-retaliatory reasons for

 letting Plaintiffs go, based on attendance and productivity. For the reasons set

 forth above in connection with Woronec’s disability discrimination claim, there is

 sufficient evidence from which a jury might conclude that Zachry’s proffered

 reasons for the layoffs were pretextual. Accordingly, summary judgment will be

 denied on Plaintiffs’ FWA claim.

        It is therefore

         ORDERED, ADJUDGED, and DECREED:




 they observed constituted a “violation” of an unspecified law or regulation in order to make
 out a case for the jury.

                                         Page 17 of 18
Case 8:18-cv-02244-TPB-AEP Document 70 Filed 02/12/21 Page 18 of 18 PageID 1902




        (1) “Defendant’s Motion for Summary Judgment and Memorandum of

           Law” (Doc. 55) is GRANTED IN PART and DENIED IN PART.

        (2) The motion is GRANTED as to Count III.

        (3) The motion is DENIED as to Counts I, II, and IV.

        (4) The Court will enter a final judgment once all claims have been

           resolved.

    DONE and ORDERED in Chambers, in Tampa, Florida, this 12th day of

  February, 2021.




                                              TOM BARBER
                                              UNITED STATES DISTRICT JUDGE




                                    Page 18 of 18
